Exhibit 10.3

STORAGE TECHNOLOGY CORPORATION
2004 LONG TERM INCENTIVE PLAN

ARTICLE I
INTRODUCTION

        1.1   Establishment. Storage Technology Corporation (the "Company") has
adopted the Storage Technology Corporation Long Term Incentive Plan (the
"Plan"), effective as provided in Section 21.1.

        1.2   Purpose. The purpose of the Plan is to provide employees,
directors and consultants selected for participation in the Plan with added
incentives to continue in the service of the Company and its affiliates and to
create in such employees, directors and consultants a more direct interest in
the future success of the operations of the Company and its affiliated
corporations by relating incentive compensation to the achievement of long-term
corporate economic objectives. The Plan is also designed to attract employees,
directors and consultants and to retain and motivate participating employees,
directors and consultants by providing an opportunity for equity investment in
the Company.

        1.3   No Effect on Other Options. The provisions of the Plan shall have
no effect on options granted pursuant to other plans of the Company, which shall
be governed by the terms and provisions of the agreements and the plans
governing such grants, as applicable.

ARTICLE II
DEFINITIONS

        2.1   Definitions. The following terms shall have the meanings set forth
below:

        (a)   "Affiliated Corporation" means any corporation that is either a
parent corporation with respect to the Company or a subsidiary corporation with
respect to the Company (within the meaning of Sections 424(e) and (f),
respectively, of the Internal Revenue Code).

        (b)   "Award" means a Stock Option, a Restricted Stock award, a
Performance Award, a Dividend Equivalent award, a Restricted Stock Unit award, a
Common Stock Equivalent award, a Stock Award, a Stock Appreciation Right, or any
other award established pursuant to the Plan that may be awarded or granted
under the Plan (collectively, "Awards").

        (c)   "Award Agreement" means a written agreement executed by an
authorized officer of the Company (and, if required, by the Participant) which
shall contain such terms and conditions with respect to an Award as the
Committee shall determine, consistent with the Plan.

        (d)   "Board" means the Board of Directors of the Company.

        (e)   "Bonus Payment" means a payment to a Participant pursuant to a
Bonus Plan of the Company, which payment may be made either in cash, shares of
Common Stock, Restricted Stock, Restricted Stock Units, Stock Options, other
forms of Award established under this Plan, or in any combination of the
foregoing, as determined in accordance with the provisions of Article XII.

        (f)    "Bonus Plan" means a performance-based bonus plan of the Company
(including, without limitation, the Company's Management By Objective Plan), as
established by the Board or the Committee from time to time, pursuant to which
Bonus Payments are made from time to time in the manner and under the conditions
established by the Board or the Committee.

p.1

--------------------------------------------------------------------------------


        (g)   "Cause" means performance or conduct problems resulting in
termination of employment, as determined in the sole discretion of the Company
or Affiliated Corporation.

        (h)   "Change in Control" means the occurrence of any of the following
events:

       (i) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act") (a "Person") of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (A) the then-outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (B) the combined voting power of the
then-Outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change in Control: (I) any acquisition
directly from the Company, (II) any acquisition by the Company, (III) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any company controlled by, controlling or under
common control with the Company or (IV) any acquisition by any corporation
pursuant to a transaction that complies with Sections (iii)(A), (iii)(B) and
(iii)(C) of this definition;


       (ii) individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof, whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;


       (iii) consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a "Business
Combination"), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
the Company or all or substantially all of the Company's assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or


p.2

--------------------------------------------------------------------------------


       (iv) approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


        (i)    "Committee" means a committee designated by the Board to
administer the Plan, which committee shall be comprised of two or more persons
each of whom is both a "non-employee director" as defined by Rule 16b-3 and an
"outside director" for purposes of Section 162(m) of the Internal Revenue Code.
Committee members shall also be appointed in such a manner as to satisfy
applicable laws and stock exchange requirements.

        (j)    "Common Stock" means the Company's $.10 par value voting common
stock.

        (k)   "Common Stock Equivalent" means a right to receive Common Stock in
the future that may be granted to a Participant pursuant to Article IX in lieu
of a current issuance of Common Stock, subject to certain conditions and
limitations imposed in accordance with Article IX.

        (l)    "Consultant" means a consultant or adviser to the Company, or any
Affiliated Corporation, or any division thereof, if (i) the consultant or
adviser renders bona fide services to the Company; (ii) the services rendered by
the consultant or adviser are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company's securities; and (iii) the
consultant or adviser is a natural person who has contracted directly with the
Company to render such services.

        (m)  "Director" means a member of the Board.

        (n)   "Dividend Equivalent" shall mean a right to receive the equivalent
value (in cash or Common Stock) of dividends paid on Common Stock, awarded under
Section 12.2 of the Plan.

        (o)   "Effective Date" means the effective date of the 2004 Plan, as set
forth in Section 21.1 hereof.

        (p)   "Eligible Employees" means those Employees designated as eligible
to participate in the Plan by the Committee.

        (q)   "Employee" means a natural person who is deemed an employee
(including, without limitation, an officer or director who is also an employee,
or a person who would be deemed an employee if such person were subject to U.S.
income taxes) of the Company, or any Affiliated Corporation, in accordance with
the rules contained in Section 3401(c) of the Internal Revenue Code and the
regulations thereunder.

        (r)   "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        (s)   "Fair Market Value" means with respect to Common Stock, as of any
date, the closing price of a share of Common Stock on the New York Stock
Exchange for the last trading day prior to that date. If no such prices are
reported, then Fair Market Value shall mean the average of the high and low sale
prices for the Common Stock (or if no sale prices are reported, the average of
the high and low bid prices) as reported by the principal regional stock
exchange, or if not so reported, as reported by Nasdaq or a quotation system of
general circulation to brokers and dealers; provided, however, that with respect
to same day sales occurring under Section 6.1(c)(ii)(B) of the Plan, Fair Market
Value shall mean the per share price actually paid for shares of Common Stock in
connection with such sale.

        (t)    "Incentive Stock Option" means the right to purchase Common Stock
granted to an Employee pursuant to Section 6.2, which constitutes an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code, and
which may not be issued with related Stock Appreciation Rights.

p.3

--------------------------------------------------------------------------------


        (u)   "Internal Revenue Code" means the Internal Revenue Code of 1986,
and the regulations thereunder, each as in effect from time to time.

        (v)   "Non-Employee Director" means a Director who is not an Employee.

        (w)  "Non-Qualified Option" means a right to purchase Common Stock
granted to a Participant pursuant to Section 6.3, which does not qualify as an
Incentive Stock Option or which is designated as a Non-Qualified Option, and
which may or may not be issued with related Stock Appreciation Rights.

        (x)   "Participant" means an Eligible Employee, Director or Consultant
designated by the Committee from time to time during the term of the Plan to
receive one or more Awards provided under the Plan.

        (y)   "Performance Award" shall mean a bonus that is paid in cash,
Common Stock, in the form of an Award provided for under the Plan or any
combination thereof that is awarded under Article XI of the Plan.

        (z)   "Performance Criteria" means any measurable criteria using an
approach, such as balanced score card, which is tied to the Company's success
that the Committee may determine, including but not limited to, net order
dollars, net profit dollars, net profit growth, net revenue dollars, revenue
growth, total shareholder return, cash flow, earnings or earnings per share,
growth in earnings or earnings per share, return on equity, stock price, return
on equity or average stockholders' equity, total stockholder return, return on
capital, return on assets or net assets, return on investment, revenue, income
or net income, operating income or net operating income, operating profit or net
operating profit, operating margin, return on operating revenue, market share,
overhead or other expense reduction, credit rating, strategic plan development
and implementation, succession plan development and implementation, customer
satisfaction indicators, and/or employee metrics. These criteria may be measured
on an absolute basis or relative to a peer group or index and can be measured at
the corporate or business unit level. The Committee is authorized to make
adjustments in the method of calculating attainment of Performance Criteria in
recognition of: (i) extraordinary or non-recurring items, (ii) changes in tax
laws, (iii) changes in generally accepted accounting principles or changes in
accounting policies, (iv) charges related to restructured or discontinued
operations, (v) restatement of prior period financial results, and (vi) any
other unusual, non-recurring gain or loss that is separately identified and
quantified in the Company's financial statements.

        (aa) "Restricted Stock Award" means an award of shares of Common Stock
granted to a Participant pursuant to Section 8.1 that is subject to certain
restrictions imposed in accordance with the provisions of such Section.

        (bb) "Restricted Stock Unit" means an award denominated in shares of
Common Stock that represents the right to receive payment for the value of such
shares pursuant to Section 8.2.

        (cc) "Rule 16" and subsections thereof mean Rule 16b and the relevant
subsections promulgated under the Exchange Act, as such Rule may be amended from
time to time.

        (dd) "Section 162(m) Participant" means an Employee who is determined by
the Committee to be, or likely to be, a "covered employee" within the meaning of
Section 162(m) of the Internal Revenue Code.

        (ee) "Stock Appreciation Right" means a Tandem Stock Appreciation Right
or an Independent Stock Appreciation Right granted to a Participant pursuant to
Article VII to receive payment from the Company equal to the difference between
the Fair Market Value of one or more shares of Common Stock, whether or not
subject to a Stock Option, and the exercise price of such shares under the terms
of such Stock Appreciation Right.

        (ff)  "Stock Option" means an Incentive Stock Option or a Non-Qualified
Option.

p.4

--------------------------------------------------------------------------------


        (gg) "Stock Award" means an award that represents the right to receive
shares of Common Stock pursuant to Article X.

        2.2   Gender and Number. Except when otherwise indicated by the context,
the masculine gender shall also include the feminine gender, and the definition
of any term herein in the singular shall also include the plural.

ARTICLE III
PLAN ADMINISTRATION

        3.1   Administration Generally. The Plan shall be administered by the
Committee. In accordance with the provisions of the Plan, the Committee, in its
sole discretion:

        (a)   shall select the Participants from Eligible Employees, Directors
and Consultants;

        (b)   shall determine the number of shares of Common Stock to be subject
to Awards granted pursuant to the Plan;

        (c)   shall determine the number of shares of Common Stock or Common
Stock Equivalents to be issued as Bonus Payments;

        (d)   shall determine the time at which such Awards and payments are to
be granted;

        (e)   shall fix the exercise price, period and the manner in which a
Stock Option becomes exercisable;

        (f)    shall establish the duration and nature of Award restrictions;

        (g)   shall determine the Fair Market Value of the Common Stock, in
accordance with Section 2.1(s) of the Plan;

        (h)   shall determine whether and under what circumstances, if any, an
Award may be settled in cash or Common Stock Equivalents instead of Common
Stock;

        (i)    may modify or amend the terms and conditions of any Award,
subject to Article XIX of the Plan;

        (j)    may authorize any person to execute on behalf of the Company any
Award Agreement or other instrument required to effect the grant of an Award to
be granted or previously granted by the Committee; and

        (k)   shall establish such other terms and requirements of the various
compensation incentives under the Plan as the Committee may deem necessary or
desirable and consistent with the terms of the Plan.

        The Committee shall determine the form or forms of the Award Agreements,
which shall evidence the particular provisions, terms, conditions, rights and
duties of the Company and the Participants with respect to Awards granted
pursuant to the Plan, which provisions need not be identical except as may be
provided herein. The Committee may from time to time adopt such rules and
regulations for carrying out the purposes of the Plan as it may deem proper and
in the best interests of the Company. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any
agreement entered into hereunder in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency. No member of the Committee shall be liable for any
action or determination made in good faith. The determinations, interpretations
and other actions of the Committee pursuant to the provisions of the Plan shall
be binding and conclusive for all purposes and on all persons, subject only to
the review of, and consultation with, the Board on all Plan matters except
selection of Participants. Notwithstanding

p.5

--------------------------------------------------------------------------------


any provisions of this Plan to the contrary, the Committee may not take any
actions that individually or together would constitute a repricing of existing
Stock Options.

        3.2   Majority Rule; Unanimous Written Consent. The Committee shall act
by a majority of its members in attendance at a meeting at which a quorum is
present or by a memorandum or other written instrument signed by all members of
the Committee.

        3.3   Compensation; Professional Assistance; Good Faith Actions. Members
of the Committee shall receive such compensation, if any, for their services as
members as may be determined by the Board. All expenses and liabilities which
members of the Committee incur in connection with the administration of the Plan
shall be borne by the Company. The Committee may, with the approval of the
Board, employ attorneys, consultants, accountants, appraisers, brokers or other
persons. The Committee, the Company and the Company's officers and Directors
shall be entitled to rely upon the advice, opinions or valuations of any such
persons. All actions taken and all interpretations and determinations made by
the Committee or the Board in good faith shall be final and binding upon all
Participants, the Company and all other interested persons. No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or Awards, and all
members of the Committee and the Board shall be fully protected by the Company
in respect of any such action, determination or interpretation.

        3.4   Delegation of Authority to Grant Awards. The Committee may, but
need not, delegate from time to time some or all of its authority to grant
Awards under the Plan to a committee consisting of one or more members of the
Committee or of one or more officers of the Company; provided, however, that the
Committee may not delegate its authority to grant Awards to individuals (a) who
are subject on the date of the grant to the reporting rules under Section 16(a)
of the Exchange Act, (b) who are Section 162(m) Participants, or (c) who are
officers of the Company who are delegated authority by the Committee hereunder.
Any delegation hereunder shall be subject to the restrictions and limits that
the Committee specifies at the time of such delegation of authority and may be
rescinded at any time by the Committee. At all times, any committee appointed
under this Section 3.4 shall serve in such capacity at the pleasure of the
Committee.

        3.5   Committee Composition. Once a Committee has been appointed
pursuant to this Article III, such Committee shall continue to serve in its
designated capacity until otherwise directed by the Board. From time to time the
Board may increase the size of the Committee and appoint additional members
thereof, remove members (with or without cause) and appoint new members in
substitution therefore, fill vacancies (however caused) or remove all members of
the Committee and thereafter directly administer the Plan, all to the extent
permitted by applicable laws and to the extent permitted by (a) Rule 16b-3 as it
applies to transactions intended to qualify thereunder as exempt transactions
and (b) Section 162(m) of the Internal Revenue Code to preserve the Company's
deductibility of compensation realized by Participants as a result of Awards
granted to persons who are Section 162(m) Participants.

        3.6   Grants to Non-Employee Directors. Notwithstanding any provision of
the Plan to the contrary, with respect to Awards made to Non-Employee Directors,
the Plan shall be administered by the Board, which shall have all powers the
Committee would otherwise have with respect to such Awards.

ARTICLE IV
STOCK SUBJECT TO THE PLAN

        4.1   Number of Shares. Subject to Article XVII, Seven Million Five
Hundred Thousand (7,500,000) shares of Common Stock are authorized for issuance
under the Plan in accordance with the provisions of the Plan and subject to such
restrictions or other provisions as the Committee may from time to time deem
necessary. This authorization may be increased from time to time by approval of
the

p.6

--------------------------------------------------------------------------------


Board and the stockholders of the Company. Shares of Common Stock that are
issued pursuant to the grant or exercise of Awards shall be applied to reduce
the number of shares of Common Stock remaining available for future issuance
under the Plan. The number of shares of Common Stock covering Awards for which
Participants do not have to pay the aggregate Fair Market Value to receive such
shares (determined as of the grant date of the Award) shall not exceed Three
Million (3,000,000) shares of Common Stock.

        4.2   Unused and Forfeited Stock; Add-backs. Any shares of Common Stock
that are subject to an Award that expires, is forfeited or is otherwise
terminated, other than shares of Common Stock subject to a Stock Option or Stock
Appreciation Right to the extent such Award has been exercised, shall
automatically become available for use under the Plan. Shares of Common Stock
which are delivered by the Participant or withheld by the Company upon the
exercise of any Award under the Plan, in payment of the exercise price thereof
or tax withholding thereon, may again be optioned, granted or awarded hereunder,
subject to the limitations of Section 4.1. If any shares of Restricted Stock are
surrendered by the Participant or repurchased by the Company, or if any
Restricted Stock Units are surrendered by the Participant, the shares subject to
such Award may again be optioned, granted or awarded hereunder, subject to the
limitations of Section 4.1. Notwithstanding the provisions of this Section 4.2,
no shares of Common Stock may again be optioned, granted or awarded (i) if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Internal Revenue Code, or (ii) if
prohibited by applicable laws, regulations or exchange rules.

ARTICLE V
PARTICIPATION

        5.1   Eligibility and Participation. Participants in the Plan shall be
those Eligible Employees, Directors and Consultants who, in the judgment of the
Committee, are performing, or during the term of their service to the Company
are expected to perform, vital services in the management, operation and
development of the Company or an Affiliated Corporation, and significantly
contribute or are expected to significantly contribute to the achievement of
long-term corporate economic objectives. Participants who are Employees may be
granted from time to time one or more Incentive Stock Options (with or without
Stock Appreciation Rights), and Participants (whether or not they are Employees)
may be granted one or more Awards that are not Incentive Stock Options;
provided, however, that the grant of each such Award shall be separately
approved by the Committee, and receipt of one Award shall not result in
automatic receipt of, or entitlement to, any other Award.

        Upon determination by the Committee that an Award is to be granted to a
Participant, written notice shall be given to such person, specifying the terms,
conditions, rights and duties related thereto. Each Award shall be evidenced by
an Award Agreement. Award Agreements evidencing Awards intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the
Internal Revenue Code shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m) of the Internal
Revenue Code. Award Agreements evidencing Incentive Stock Options shall contain
such terms and conditions as may be necessary to meet the applicable provisions
of Section 422 of the Internal Revenue Code. Awards shall be deemed to be
granted as of the date specified in the grant resolution of the Committee, which
date shall be the date of any related Award Agreement with the Participant. In
the event of any inconsistency between the provisions of the Plan and any such
agreement entered into hereunder, the provisions of the Plan shall govern.

        5.2   Limitations. The following limitations shall apply to grants of
Stock Options and Stock Appreciation Rights to Participants:

        (a)   No Participant shall be granted, in any fiscal year of the
Company, an Award covering more than two million (2,000,000) shares of Common
Stock.

p.7

--------------------------------------------------------------------------------



        (b)       If a Stock Option or Stock Appreciation Right is canceled in
the same fiscal year of the Company in which it was granted (other than in
connection with a transaction described in Article XVII), the canceled Stock
Option or Stock Appreciation Right shall be counted against the limit set forth
in Section 5.2(a).

        (c)       Incentive Stock Options may not be granted to Non-Employee
Directors or to Consultants.

        5.3       Limitations Applicable to Section 16 Persons. Notwithstanding
any other provision of the Plan, the Plan, and any Awards granted to
Participants who are subject to Section 16 of the Exchange Act, must comply with
the applicable provisions of Rule 16b-3 and shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule (whether or not set
forth in an Award Agreement). To the extent permitted by applicable law, the
Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

        5.4       Provisions Applicable to Section 162(m) Participants.

        (a)       The Committee, in its discretion, may determine whether an
Award is to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Internal Revenue Code.

        (b)       Notwithstanding anything in the Plan to the contrary, the
Committee may grant any Award to a Section 162(m) Participant, including
Restricted Stock, the restrictions of which lapse upon the attainment of
performance goals that are related to one or more of the Performance Criteria.

        (c)       To the extent necessary to comply with the performance-based
compensation requirements of Section 162(m)(4)(C) of the Internal Revenue Code,
with respect to any Award granted to one or more Section 162(m) Participants, no
later than ninety (90) days following the commencement of any fiscal year in
question or any other designated fiscal period or period of service (or such
other time as may be required or permitted by Section 162(m) of the Internal
Revenue Code), the Committee shall, in writing, (i) designate one or more
Section 162(m) Participants, (ii) select the Performance Criteria applicable to
the fiscal year or other designated fiscal period or period of service,
(iii) establish the various performance targets, in terms of an objective
formula or standard, and amounts of such Awards, as applicable, which may be
earned for such fiscal year or other designated fiscal period or period of
service, and (iv) specify the relationship between Performance Criteria and the
performance targets and the amounts of such Awards, as applicable, to be earned
by each Section 162(m) Participant for such fiscal year or other designated
fiscal period or period of service. Following the completion of each fiscal year
or other designated fiscal period or period of service, the Committee shall
certify in writing whether the applicable performance targets have been achieved
for such fiscal year or other designated fiscal period or period of service. In
determining the amount earned by a Section 162(m) Participant, the Committee
shall have the right to reduce (but not to increase) the amount payable at a
given level of performance to take into account additional factors that the
Committee may deem relevant to the assessment of individual or corporate
performance for the fiscal year or other designated fiscal period or period of
service.

        (d)       Notwithstanding any other provision of the Plan or any Award
which is granted to a Section 162(m) Participant and is intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the
Internal Revenue Code shall be subject to any additional limitations set forth
in Section 162(m) of the Internal Revenue Code (including any amendment to
Section 162(m) of the Internal Revenue Code) or any regulations or rulings
issued thereunder that are requirements for qualification as performance-based
compensation as described in Section 162(m)(4)(C) of the Internal Revenue Code,
and the Plan shall be deemed amended to the extent necessary to conform to such
requirements.

p.8

--------------------------------------------------------------------------------



ARTICLE VI
STOCK OPTIONS


        6.1       General Provisions.

        (a)       Grant of Stock Options. Coincident with or following
designation for participation in the Plan, a Participant may be granted one or
more Stock Options. The Committee in its sole discretion may designate whether a
Stock Option granted to an Employee is to be considered an Incentive Stock
Option or a Non-Qualified Option. The Committee may grant both an Incentive
Stock Option and a Non-Qualified Option to the same Employee at the same time or
at different times. Incentive Stock Options and Non-Qualified Options, whether
granted at the same or different times, shall be deemed to have been awarded in
separate grants, shall be clearly identified, and in no event will the exercise
of one Stock Option affect the right to exercise any other Stock Option or
affect the number of shares of Common Stock for which any other Stock Option may
be exercised. All Stock Options granted to Participants who are not Employees
shall be Non-Qualified Options.

        (b)       Manner of Stock Option Exercise. A Stock Option may be
exercised by a Participant in whole or in part from time to time, subject to the
conditions contained herein, (i) by delivery of written notice of exercise to
the persons specified by the Company from time to time, in person or through
mail, facsimile, electronic mail or other electronic transmission, or by
delivery of notice of exercise in such other method as has been approved by the
Committee, and (ii) by paying in full, with the written notice of exercise or at
such other time as the Committee may establish, the total exercise price under
the Stock Option for the shares being purchased. Such notice shall be in a form
satisfactory to the Committee and shall specify the particular Stock Option (or
portion thereof) that is being exercised and the number of shares with respect
to which the Stock Option is being exercised. The exercise of the Stock Option
shall be deemed effective upon receipt of such notice and payment to the
Company. As soon as practicable after the effective exercise of the Stock
Option, and upon satisfaction of all applicable withholding requirements
pursuant to Article XIII of the Plan, the Participant, or the Participant's
nominee, shall be recorded on the stock transfer books of the Company as the
owner of the shares purchased. The Company may, but is not required to, deliver
to the Participant one or more duly issued and executed stock certificates
evidencing such ownership.

        (c)       Payment of Stock Option Exercise Price. At the time of the
exercise of a Stock Option, payment of the total Stock Option exercise price for
the shares to be purchased shall be made in the manner specified in the Award
Agreement relating to such Stock Option, which may include any or all of the
following methods of payment:

        (i)        at the Participant's election, either:

       (A) in cash or by check; or


       (B) by transfer from the Participant to the Company of shares of Common
Stock (other than shares of Common Stock that the Committee determines by rule
may not be used to exercise Stock Options) that the Participant has held for
more than six (6) months with a then current aggregate Fair Market Value equal
to the total Stock Option exercise price;


        (ii)       at the Company's election:

       (A) by the Company retaining a number of shares of Common Stock
deliverable upon exercise of a Stock Option whose aggregate Fair Market Value is
equal to the exercise price to be paid in connection with such exercise; or


       (B) to, the extent permissible under applicable law, delivery to the
Company of: (I) a properly executed exercise notice, (II) irrevocable
instructions to a broker to sell a sufficient number of the shares being
exercised to cover the exercise price and to promptly deliver to the Company the
amount of sale proceeds required to pay the exercise price and any required tax
withholding relating to the exercise, and (III) such other documentation as the
Committee and the broker shall require to effect a same-day exercise and sale.


p.9

--------------------------------------------------------------------------------


        (d)       Stockholder Privileges. No Participant shall have any rights
as a stockholder with respect to any shares of Common Stock covered by a Stock
Option until the Participant or its nominee becomes the holder of record of such
Common Stock, and no adjustments shall be made for dividends or other
distributions or other rights as to which there is a record date preceding the
date such Participant or its nominee becomes the holder of record of such Common
Stock.

        6.2       Incentive Stock Options.

        (a)       Incentive Stock Option Exercise Price. The per share price to
be paid by a Participant at the time an Incentive Stock Option is exercised
shall be determined by the Committee at the time an Incentive Stock Option is
granted (or deemed to have been granted under applicable tax rules), but in no
event shall such exercise price be less than:

        (i)        one hundred (100) percent of the Fair Market Value, on the
date the Incentive Stock Option is granted (or deemed to have been granted under
applicable tax rules), of one share of the stock to which such Stock Option
relates; or

        (ii)       one hundred and ten (110) percent of the Fair Market Value,
on the date the Incentive Stock Option is granted (or deemed to have been
granted under applicable tax rules), of one share of the stock to which such
Stock Option relates if, at the time the Incentive Stock Option is granted, the
Participant owns, directly or indirectly (as determined pursuant to
Section 424(d) of the Internal Revenue Code), ten percent or more of the total
combined voting power of all classes of stock of the Company or of any
Affiliated Corporation (such a Participant is referred to as a "10% Holder").

        (b)       Number of Option Shares. The number of shares of Common Stock
subject to an Incentive Stock Option shall be designated by the Committee at the
time the Committee decides to grant an Incentive Stock Option.

        (c)       Aggregate Limitation of Stock Exercisable Under Options. To
the extent the aggregate Fair Market Value, determined as of the time an
Incentive Stock Option is granted, of the shares of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant in any calendar year under the Plan or otherwise, granted by the
Company and Affiliated Corporations, exceeds $100,000, such excess shall be
treated as a Non-Qualified Option.

        (d)       Duration of Incentive Stock Options. The period during which
an Incentive Stock Option may be exercised shall be fixed by the Committee, but
in no event shall such period be more than ten years from the date the Stock
Option is granted, or, in the case of Participants who are 10% Holders as
described in Section 6.2(a)(ii), five years from the date the Stock Option is
granted. Upon the expiration of such exercise period, the Incentive Stock
Option, to the extent not then exercised, shall terminate. Except as otherwise
provided in Article XIV, all Incentive Stock Options granted to a Participant
hereunder shall terminate and may no longer be exercised if the Participant
ceases to be an Employee.

        (e)       Restrictions on Exercise of Incentive Stock Options. Incentive
Stock Options may be granted subject to such restrictions as to the timing of
exercise of all or various portions thereof as the Committee may determine at
the time it grants Incentive Stock Options to Participants.

        (f)        Disposition of Stock Acquired Pursuant to the Exercise of
Incentive Stock Options. In the event that a Participant makes a disposition (as
defined in Section 422(c) of the Internal Revenue Code) of any Common Stock
acquired pursuant to the exercise of an Incentive Stock Option prior to the
expiration of two years from the date on which the Incentive Stock Option was
granted or prior to the expiration of one year from the date on which the Stock
Option was exercised, the Participant shall

p.10

--------------------------------------------------------------------------------


send written notice to the Company at its principal office in Louisville,
Colorado (Attention: Corporate Secretary) of the date of such disposition, the
number of shares disposed of, the amount of proceeds received from such
disposition and any other information relating to such disposition as the
Company may reasonably request. The Participant shall, in the event of such a
disposition, make appropriate arrangements with the Company to provide for the
amount of any additional withholding required by federal, state and local income
and other tax laws.

        6.3       Non-Qualified Stock Options.

        (a)       Option Exercise Price. The per share price to be paid by the
Participant at the time a Non-Qualified Option is exercised shall be determined
by the Committee at the time the Stock Option is granted or amended, but in no
event shall such exercise price per share be less than one hundred (100) percent
of the Fair Market Value of one share of Common Stock on the date the Stock
Option is granted or amended.

        (b)       Number of Option Shares. The number of shares of Common Stock
subject to a Non-Qualified Option shall be designated by the Committee at the
time the Committee decides to grant a Non-Qualified Option.

        (c)       Duration of Non-Qualified Options; Restrictions on Exercise.
The period during which a Non-Qualified Option may be exercised, and the
installment restrictions on option exercise during such period, if any, shall be
fixed by the Committee, but in no event shall such period be more than ten years
from the date the Stock Option is granted. Upon the expiration of such exercise
period, the Non-Qualified Option, to the extent not then exercised, shall
terminate. Except as otherwise provided in Article XIV, all Non-Qualified
Options granted to a Participant hereunder shall terminate and may no longer be
exercised if the Participant ceases to be an Employee, Director or Consultant.


ARTICLE VII
STOCK APPRECIATION RIGHTS


        7.1       Grant of Rights. A Stock Appreciation Right may be granted to
any Participant selected by the Committee. A Stock Appreciation Right may be
granted (a) in connection and simultaneously with the grant of an Option,
(b) with respect to a previously granted Option, or (c) independent of an
Option. A Stock Appreciation Right shall be subject to such terms and conditions
not inconsistent with the Plan as the Committee shall impose and shall be
evidenced by an Award Agreement.

        7.2       Tandem Stock Appreciation Rights. A Stock Appreciation Right
may be granted to a Participant in conjunction with any Incentive Stock Option
or Non-Qualified Option granted to such Participant, as determined by the
Committee, (a) at the time of the grant of such Stock Option in the case of an
Incentive Stock Option or (b) at the time of grant, or at any subsequent time
during the term of the Stock Option, in the case of a Non-Qualified Option. Once
granted, the term of a Tandem Stock Appreciation Right shall be equal to the
term of its related Stock Option. A Tandem Stock Appreciation Right shall be
exercisable, in whole or in part, at such time or times and only to the extent
that the Stock Option to which it relates shall be exercisable. Upon exercise of
a Tandem Stock Appreciation Right by a Participant for a share of Common Stock,
the related Stock Option shall be terminated with respect to such share.
Incentive Stock Options and Non-Qualified Options shall not be exercisable with
respect to shares of Common Stock for which Tandem Stock Appreciation Rights
have been exercised. Upon the exercise of a Tandem Stock Appreciation Right, the
Participant shall be entitled to receive the economic value of such Tandem Stock
Appreciation Right determined in the manner prescribed in Section 7.4

        7.3       Independent Stock Appreciation Rights. Stock Appreciation
Rights may be granted to a Participant independent of any Stock Option grant (an
"Independent Stock Appreciation Right") and shall be unrelated to any Option and
shall have a term set by the Committee. An Independent Stock

p.11

--------------------------------------------------------------------------------


Appreciation Right shall be exercisable in such installments as the Committee
may determine. An Independent Stock Appreciation Right shall cover such number
of shares of Common Stock as the Committee may determine. The exercise price per
share of Common Stock subject to each Independent Stock Appreciation Right shall
be set by the Committee, but shall not be less than the Fair Market Value of a
share of Common Stock on the date on which the Independent Stock Appreciation
Right is granted. Upon exercise of an Independent Stock Appreciation Right, the
Participant shall be entitled to receive the economic value of such Independent
Stock Appreciation Right determined in the manner prescribed in Section 7.4.

        7.4       Exercise of Stock Appreciation Rights. Stock Appreciation
Rights shall be subject to such terms and conditions consistent with other
provisions of the Plan as may be determined from time to time by the Committee
and shall include the following:

        (a)       Manner of Exercise. A Stock Appreciation Right shall be
exercised by the giving of notice in the same manner in which a Stock Option may
be exercised.

        (b)       Payment Upon Exercise. Upon the exercise of a Stock
Appreciation Right, a Participant shall be entitled to receive the economic
value thereof, which shall be equal to (i) the excess of the then Fair Market
Value of one share of Common Stock over the exercise price per share specified
in the related Stock Option, multiplied by (ii) the number of shares in respect
of which the Stock Appreciation Right is being exercised (the "SAR Value").

        (c)       Form of Payment. Unless otherwise specified (i) in the Award
Agreement relating to the Stock Appreciation Right or (ii) in writing by the
Committee, a Participant shall receive the SAR Value in shares of Common Stock.

        7.5       Stockholder Privileges. No Participant shall have any rights
as a stockholder with respect to any shares of Common Stock covered by a Stock
Appreciation Right until the Participant becomes the holder of record of such
Common Stock, and no adjustments shall be made for dividends or other
distributions or other rights as to which there is a record date preceding the
date such Participant becomes the holder of record of such Common Stock.


ARTICLE VIII
RESTRICTED AWARDS


        8.1       Restricted Stock Awards

        (a)       Awards Granted by Committee. Coincident with or following
designation for participation in the Plan, a Participant may be granted one or
more Restricted Stock Awards consisting of shares of Common Stock. The number of
shares granted as a Restricted Stock Award shall be determined by the Committee.
To the extent required by applicable law, a Participant shall be required to pay
to the Company an amount equal to the par value of the Common Stock subject to
the Restricted Stock Award as a condition precedent to the issuance of Common
Stock to the Participant.

        (b)       Restrictions. A Participant's right to retain a Restricted
Stock Award granted to him or her under Section 8.1(a) shall be subject to such
restrictions, including but not limited to the Participant's continuous status
as an Employee, Director or Consultant for a restriction period specified by the
Committee, or the attainment of any one or more of the Performance Criteria or
other specific performance criteria determined appropriate by the Committee with
respect to such Award. The Committee may in its sole discretion require
different periods of employment, director service or consulting service or
different performance criteria with respect to different Participants, to
different Restricted Stock Awards or to separate, designated portions of the
Common Stock shares constituting a Restricted Stock Award. Subject to the
provisions of Articles XVI and XIX, if a Participant's continuous status as an
Employee, Director or Consultant terminates prior to the end of such

p.12

--------------------------------------------------------------------------------


restriction period or the attainment of such performance criteria as may be
specified by the Committee, the Restricted Stock Award shall be forfeited and
all shares of Common Stock related thereto shall be immediately returned to the
Company.

        (c)       Privileges of a Stockholder; Transferability. A Participant
shall have all voting, dividend, liquidation and other rights with respect to
Common Stock in accordance with its terms received by him or her as a Restricted
Stock Award under this Article VIII upon becoming the holder of record of such
Common Stock; provided. however. that the Participant's right to sell, encumber,
or otherwise transfer such Common Stock (and any other securities issued in
respect of such shares of Common Stock as a stock dividend, stock split or the
like) shall be subject to the limitations of Section 16.3 hereof.

        (d)       Enforcement of Restrictions. In the event a Participant
receives a stock certificate evidencing the grant of Restricted Stock, the
Committee may in its sole discretion require one or more of the following
methods of enforcing the restrictions referred to in Sections 8.1(b) and 8.1(c):

        (i)        Placing a legend on the stock certificates referring to the
restrictions;

        (ii)       Requiring the Participant to keep the stock certificates,
duly endorsed, in the custody of the Company while the restrictions remain in
effect; or

        (iii)     Requiring that the stock certificates, duly endorsed, be held
in the custody of a third party while the restrictions remain in effect.

        8.2       Restricted Stock Units. Coincident with or following
designation for participation in the Plan, a Participant may be granted one or
more Restricted Stock Units. The number of shares of Restricted Stock Units
shall be determined by the Committee and may be linked to the Performance
Criteria or other specific performance criteria determined to be appropriate by
the Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee. Unless otherwise specified (a) in the Award
Agreement relating to the Restricted Stock Unit or (b) in writing by the
Committee, a Participant shall receive the payment for the Restricted Stock Unit
in shares of Common Stock. Payment for a Restricted Stock Unit will not be made
until the Award has vested, pursuant to a vesting schedule or achievement of
performance criteria set by the Committee. In the event payment for an Award of
Restricted Stock Units is made in a form other than in shares of Common Stock
pursuant to the terms of this Section 8.2, such payment shall be in an amount
equal to the product of (i) Fair Market Value of a share of Common Stock with
respect to the relevant vesting, multiplied by (ii) the number of Restricted
Stock Units vesting on such date. Holders of Restricted Stock Units shall have
no rights as Company stockholders with respect to such Award. No Dividend
Equivalents awards shall be granted in connection with Restricted Stock Units.


ARTICLE IX
DIRECTOR STOCK AND STOCK EQUIVALENTS


        9.1       Director Stock and Stock Equivalents. Each Non-Employee
Director may receive all or a portion of his or her annual retainer and any
meeting fees (which shall include any additional annual retainer or fees paid to
a committee chair) in shares of Common Stock or, if elected by the Director, in
Common Stock Equivalents. An election pursuant to this Section 9.1 must be made
in writing on or before the first day of the fiscal year to which the election
relates and shall entitle the Non-Employee Director to a number of shares of
Common Stock or Common Stock Equivalents determined by dividing (a) the dollar
amount of the portion of the retainer for a given quarterly fiscal period that
is to be paid in shares of Common Stock or Common Stock Equivalents by (b) the
Fair Market Value of one share of Common Stock as of the last day of such fiscal
period, rounded up to the next full number of shares. In the event any person
becomes a Non-Employee Director other than at the beginning of an annual
retainer period, such person may elect, within thirty (30) days of the date on

p.13

--------------------------------------------------------------------------------


which such person becomes a Non-Employee Director, to receive his or her
retainer and any meeting fees in shares of Common Stock or Common Stock
Equivalents as described above for the balance of such annual retainer period in
accordance with the formula set forth in the preceding sentence.

        9.2       Common Stock Equivalents. The number of Common Stock
Equivalents determined under Section 9.1 for each Non-Employee Director shall be
credited to a bookkeeping account established in the name of that Director
subject to the following terms and conditions:

        (a)       If the Company pays a cash dividend with respect to the Common
Stock at any time while Common Stock Equivalents are credited to a Non-Employee
Director's account, there shall be credited to the Non-Employee Director's
account additional Common Stock Equivalents equal to (i) the dollar amount of
the cash dividend the Director would have received had he or she been the actual
owner of the Common Stock to which the Common Stock Equivalents then credited to
the Director's account relate, divided by (ii) the Fair Market Value of one
share of the Company's Common Stock on the dividend payment date. The Company
will pay the Director a cash payment in lieu of fractional stock equivalents on
the date of such dividend payment.

        (b)       Upon the death or other termination of the Non-Employee
Director's service on the Board, or, if authorized by the Committee, such other
time or times as specified by the Non-Employee Director at the time of his or
her annual election(s), the Company shall deliver to the Non-Employee Director
(or his or her designated beneficiary or estate) a number of shares of Common
Stock equal to the whole number of Common Stock Equivalents then credited to the
Director's account, together with a cash payment equal to the Fair Market Value
of any fractional Common Stock Equivalent.

        (c)       The Company's obligation with respect to Common Stock
Equivalents shall not be funded or secured in any manner, nor shall a
Non-Employee Director's right to receive Common Stock equivalents be assigned or
transferable, voluntarily or involuntarily, except as expressly provided herein;
and

        (d)       A Non-Employee Director shall not be entitled to any voting or
other stockholder rights as a result of the credit of Common Stock Equivalents
to the Director's account until certificates representing shares of Common Stock
are delivered to the Director (or his or her designated beneficiary or estate)
hereunder.

        9.3       Elections. The Committee shall determine the form of
Non-Employee Director's elections pursuant to this Article IX, which form shall
evidence the particular provisions, terms, conditions, rights and duties of the
Company and the Non-Employee Director with respect to Common Stock and Common
Stock Equivalents paid with respect to the Director's annual retainer and any
meeting fees and which may constitute the Award Agreement with respect to such
Common Stock Equivalents.


ARTICLE X
STOCK AWARDS


        Coincident with or following designation for participation in the Plan,
a Participant may be granted one or more Stock Awards in the manner determined
from time to time by the Committee. The number of shares shall be determined by
the Committee and may be, but are not required to be, based upon the Performance
Criteria or other specific performance criteria determined appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee. Common Stock underlying a Stock Award will
not be issued until the Stock Award has vested, pursuant to a vesting schedule
or performance criteria, if any, set by the Committee. To the extent required by
applicable law, a Participant shall be required to pay to the Company an amount
equal to the par value of the Common Stock subject to the Stock Award as a
condition precedent to the issuance of Common Stock to the Participant.

p.14

--------------------------------------------------------------------------------



ARTICLE XI
PERFORMANCE AWARDS


        11.1     Performance Awards.

        (a)       Coincident with or following designation for participation in
the Plan, a Participant may be granted one or more Performance Awards. The value
of such Performance Awards may be linked to any one or more of the Performance
Criteria or other specific performance criteria determined appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee.

        (b)       Without limiting Section 11.1(a), the Committee may grant
Performance Awards to any 162(m) Participant in the form of a cash bonus payable
upon the attainment of objective performance goals which are established by the
Committee and relate to one or more of the Performance Criteria, in each case on
a specified date or dates or over any period or periods determined by the
Committee. Any such bonuses paid to 162(m) Participants shall be based upon
objectively determinable bonus formulas. The maximum amount of any Performance
Award payable to a 162(m) Participant under this Section 11.1(b) shall not
exceed $7 million with respect to any fiscal year of the Company calendar year.
Unless otherwise specified by the Committee at the time of grant, the
Performance Criteria with respect to a Performance Award payable to a 162(m)
Participant shall be determined on the basis of generally accepted accounting
principles.

        (c)       The form of payment to a Participant in respect of a
Performance Award may be cash, shares of Common Stock, any type of other Award
under the Plan, or any combination of the foregoing, as determined by the
Committee in it sole discretion.


ARTICLE XII
OTHER AWARDS


        12.1     Awards in Lieu of Bonus.

        (a)       Participant Election As to Bonus Payment. At such time as the
Committee determines that a Participant has or may become eligible for a Bonus
Payment pursuant to a Bonus Plan, the Committee may notify the Participant as to
whether or not the Participant will be required by the Committee to, or will be
given the right to elect to, accept all or a part of such Bonus Payment in the
form of shares of Common Stock or other forms of Awards. If the Committee grants
the Participant the right to elect whether to accept the Bonus Payment in Common
Stock or other forms of Awards, then the Participant shall have ten
(10) business days after the receipt of such notice from the Committee to make
such election. The Participant shall notify the Committee with respect to his or
her election on such form as may be provided for this purpose by the Committee,
setting forth thereon the dollar value of the portion of the Bonus Payment which
he or she desires to receive in shares of Common Stock or other forms of Awards.
If a Participant fails to make an election pursuant to this Section 12.1(a) with
respect to the mode of payment of a Bonus Payment, the entire Bonus Payment
shall be made in cash.

        (b)       Determination of Number of Shares. The number of shares of
Common Stock or other forms of Awards that shall be issued or credited as a
Bonus Payment shall be determined by using a reasonable valuation method
specified by the Committee in its sole discretion. No fractional shares of
Common Stock or other forms of Awards shall be issued or credited as a part of a
Bonus Payment and the value of any such fractional share that would otherwise be
issued pursuant to the Participant's election shall be paid in cash.

p.15

--------------------------------------------------------------------------------




        (c)       Decision of Committee. The Committee shall have the sole
discretion to either accept the Participant's election with respect to the
payment of a Bonus Payment, in whole or in part, in shares of Common Stock or
other forms of Awards or to determine that a lesser portion, or none, of the
Bonus Payment will be made in shares of Common Stock or other forms of Awards,
and the Committee's determination in this regard shall be final and binding on
the Participant.

        12.2     Dividend Equivalents.

        (a)       Coincident with or following designation for participation in
the Plan, a Participant may be granted Dividend Equivalents based on the
dividends declared on Common Stock, to be credited as of dividend payment dates,
during the period between the date any Award denominated in shares of Common
Stock is granted, and the date such Award is exercised, vests or expires, as
determined by the Committee. Such Dividend Equivalents shall be converted to
cash or additional shares of Common Stock by such formula and at such time and
subject to such limitations as may be determined by the Committee.

        (b)       Dividend Equivalents granted with respect to Stock Options
intended to be qualified performance-based compensation for purposes of
Section 162(m) of the Internal Revenue Code shall be payable, with respect to
pre-exercise periods, regardless of whether such Option is subsequently
exercised.

        12.3     Other Forms of Award. From time to time during the duration of
the Plan, the Committee may, in its sole discretion, adopt one or more other
forms of awards for Eligible Employees, Directors or Consultants pursuant to
which such Eligible Employees, Directors or Consultants may acquire shares of
Common Stock or the economic equivalent thereof, whether by purchase, outright
grant or otherwise. Any such arrangements shall be subject to the general
provisions of the Plan.


ARTICLE XIII
WITHHOLDING


        13.1     Withholding Requirement. The Company's obligations to deliver
shares of Common Stock upon the exercise or receipt of any Award shall be
subject to the Participant's satisfaction of all applicable federal, state and
local income and other tax withholding requirements.

        13.2     Withholding With Common Stock. The Company may, in its sole
discretion, allow or require Participants to pay all or any portion of any tax
withholding obligation that results from Awards by the Company withholding from
shares otherwise issuable to the Participant, shares of Common Stock having a
value equal to the amount required to be withheld or such lesser amount. Any
such withholding of shares of Common Stock shall be subject to such terms and
conditions as the Company may, from time to time, establish; provided, that, in
the case of a Participant who is an officer or director of the Company within
the meaning of Section 16 of the Exchange Act, then the approval by the
Committee of the grant of the award shall be deemed to include approval by the
Committee of this withholding provision, unless otherwise specified in the Award
Agreement.

p.16

--------------------------------------------------------------------------------



ARTICLE XIV
EFFECT OF TERMINATION OF SERVICE ON AWARDS


        Except as otherwise provided in a written agreement between the Company
and a Participant, the provisions of this Article XIV will apply as follows:

        14.1     Effect of Termination of Service on Stock Options and Stock
Appreciation Rights. No Stock Option or Stock Appreciation Right may be
exercised unless, at the time of such exercise, the Participant is an Employee,
Director or Consultant, except as follows:

        (a)       Subject to Section 14.1(c), if such termination is due to the
death of the Participant, or the Participant dies within three (3) months after
such termination, or if such termination occurs after the Participant becomes
disabled (within the meaning of Section 22(e)(3) of the Internal Revenue Code),
the Stock Option or Stock Appreciation Right may be exercised, to the extent
vested at the time of the Participant's termination of employment, by the
Participant (or, in the case of death, by the person to whom it is transferred
by will of the laws of descent and distribution) within a period of one year
after the date of death (but in no event longer than the term of the Stock
Option or Stock Appreciation Right).

        (b)       Subject to Section 14.1(c), if the Participant's employment is
terminated for any reason other than those reasons covered by Section 14.1(a),
then the Stock Option or Stock Appreciation Right shall be exercisable, to the
extent vested at the time of such termination, for a period of ninety (90) days
after the date of such termination.

        (c)       Notwithstanding the provisions of Sections 14.1(a) and
(b) above:

          (i)      With respect to all grants of Stock Options or Stock
Appreciation Rights, no such grants shall be exercisable after the date of
termination of employment if either the termination was for Cause, or if the
former Employee, Consultant or Director is then, in the sole judgment of the
Company, in material breach of any contractual, statutory, fiduciary or other
legal obligation to the Company; and

         (ii)      In addition to the provisions of paragraph (i) above, unless
otherwise provided in the Option or Stock Appreciation Right Award Agreement,
with respect to all grants of Stock Options, or Stock Appreciation Rights, if at
any time within six (6) months before or within six months after voluntary or
involuntary termination of the Participant's employment or service for any
reason, the former Employee, Consultant or Director is, in the sole judgment of
the Company, engaging or has engaged in any activity in competition with any
activity of the Company, or harmful or contrary to the interests of the Company,
including, but not limited to: accepting employment with or serving as a
consultant or advisor to any employer that is in competition with the Company or
acting against the interests of the Company, including employing or recruiting
any Employee of the Company; or disclosing or misusing any confidential,
proprietary or material information concerning the Company (such information
includes, without limitation, information regarding the Company's operations,
its products, product designs, business plans, strategic plans, marketing and
distribution plans and arrangements, customers, and financial statements,
budgets and forecasts); or participating in any hostile takeover attempt of the
Company, then: (A) any Options, or Stock Appreciation Rights still held by the
Participant shall immediately cease to be exercisable and shall be canceled, and
(B) if the Employee, Consultant or Director exercises any Stock Options or Stock
Appreciation Rights within six (6) months prior to the date of termination of
employment or service, or upon or at any time after termination of employment or
service, then any gain represented by the Fair Market Value with respect to the
date of exercise over the exercise price multiplied by the number of shares such
individual purchased shall be paid by such individual to the Company.

p.17

--------------------------------------------------------------------------------


        14.2     Effect of Termination of Service on Other Awards.

        (a)       In the event of the death or disability (as defined in
Section 14.1(a)) of a Participant, all period of service and other restrictions
applicable to Awards, other than Stock Options and Stock Appreciation Rights,
then held by such Participant shall lapse, and such awards shall become fully
vested and nonforfeitable. In the event of a Participant's termination of
service for any other reason, any Awards other than Stock Options and Stock
Appreciation Rights as to which the employment period or other restrictions have
not been satisfied shall be forfeited.

        (b)       Unless otherwise provided in the Restricted Stock or
Restricted Stock Unit Award Agreement, if at any time within six (6) months
before or within six (6) months after voluntary or involuntary termination of
the Participant's employment or service for any reason, the former Employee,
Consultant or Director is, in the sole judgment of the Company, engaging or has
engaged in any activity in competition with any activity of the Company, or
harmful or contrary to the interests of the Company, including, but not limited
to: accepting employment with or serving as a consultant or advisor to any
employer that is in competition with the Company or acting against the interests
of the Company, including employing or recruiting any Employee of the Company;
or disclosing or misusing any confidential, proprietary or material information
concerning the Company (such information includes, without limitation,
information regarding the Company's operations, its products, product designs,
business plans, strategic plans, marketing and distribution plans and
arrangements, customers, and financial statements, budgets and forecasts); or
participating in any hostile takeover attempt of the Company, then if any shares
of Restricted Stock or Restricted Stock Units had vested within six (6) months
prior to the date of termination of employment or service, then any gain
represented by the Fair Market Value with respect to the date of vest over the
purchase price multiplied by the number of shares vested shall be paid by such
individual to the Company.


ARTICLE XV
NON-U.S. PARTICIPANTS


        The Committee may grant awards to Employees, Consultants and Directors
whose relationship with the Company or an Affiliated Corporation is subject to
the laws of a foreign jurisdiction (a "Non-U.S. Participant"). However, no Award
shall be granted that, as a result of the operation of the laws of a foreign
jurisdiction, shall limit the authority, rights and powers of the Company, the
Board or the Committee under the Plan, including without limitation, the
authority of the Committee to determine whether Awards will be granted and under
what circumstances Awards become exercisable, nonforfeitable or payable, unless
such limitation is explicitly acknowledged by the Company in the relevant Award
Agreement. Any grant of an Award that results in the imposition of any of the
foregoing limitations shall be null and void ab initio. Subject to the
limitations of this Article XV, the Committee may impose whatever requirements
and provisions it deems necessary in its sole discretion to permit an Award to
be made to a Non-U.S. Participant.

        The Committee shall have the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of foreign countries in which the Company or an
Affiliated Corporation may operate to assure the viability of the benefits of
Awards made to Participants employed in the such countries and to meet the
intent of the Plan.


ARTICLE XVI
RIGHTS OF PARTICIPANTS


        16.1     Employment, Directorship or Consulting Relationship. Nothing
contained in the Plan or in any Award granted under the Plan shall confer upon
any Participant any right with respect to the continuation of his or her
employment, service as a director or consulting relationship with the

p.18

--------------------------------------------------------------------------------


Company or any Affiliated Corporation, or interfere in any way with the right of
the Company or any Affiliated Corporation at any time to terminate such service
or to increase or decrease the compensation of the Participant from the rate in
existence at the time of the grant of an Award. Whether an authorized leave of
absence, or absence in military or government service, shall constitute
termination of service shall be determined by the Committee at the time.

        16.2     Meaning of Continuous Status. For all purposes of the Plan and
unless otherwise specified in the Award Agreement, so long as a Participant is
either an Employee or a Director or a Consultant, without a break in between any
change in status, he or she shall be considered to be in continuous status as an
Employee, Director or Consultant, even if the person is serving in one capacity
when the award is granted and subsequently changes to service in a different
capacity, such as terminating employment but continuing to serve as a
Consultant.

        16.3     Nontransferability. Except as otherwise (a) approved by the
Committee and set forth in the Award Agreement between the Company and the
Participant or (b) required pursuant to a qualified domestic relations order, no
right or interest of any Participant in an Award prior to the completion of the
restriction period applicable thereto shall be assignable or transferable during
the lifetime of the Participant, either voluntarily or involuntarily, or
subjected to any lien, directly or indirectly, by operation of law, or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy. If permitted by applicable law (including Rule 16b-3, as amended
from time to time), the Committee may (but need not) permit the transfer of
Awards either generally, to a limited class of persons or on a case-by-case
basis. In the event of a Participant's death, a Participant's rights and
interest in any Awards shall be transferable by testamentary will or the laws of
descent and distribution, and payment of any amounts due under the Plan shall be
made to, and exercise of any Stock Options or Stock Appreciation Rights may be
made by, the Participant's legal representatives, heirs or legatees. If in the
opinion of the Committee a person entitled to payments or to exercise rights
with respect to the Plan is disabled from caring for his or her affairs because
of mental condition, physical condition, or age, payment due such person may be
made to, and such rights shall be exercised by, such person's guardian,
conservator or other legal personal representative upon furnishing the Committee
with evidence satisfactory to the Committee of such status.

        16.4     Other Benefits. The amount of any compensation deemed to be
received by an Employee, Director or Consultant as a result of the receipt,
vesting, exercise of an Award will not constitute "earnings" with respect to
which any other benefits provided by the Company or an Affiliated Corporation to
such person are determined, including without limitation benefits under any
pension, profit sharing, life insurance or salary continuation plan.


ARTICLE XVII
CHANGE IN CAPITAL STRUCTURE; CHANGE IN CONTROL


        17.1     Change in Capital Structure. Subject to Section 17.4, in the
event that the Committee determines that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities or other property),
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event, in the Committee's
sole discretion, affects the Common Stock such that an adjustment is determined
by the Committee to be appropriate in order to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available under the
Plan or with

p.19

--------------------------------------------------------------------------------


respect to an Award, then the Committee shall, in such manner as it may deem
equitable, adjust any or all of:

        (a)       The number and kind of shares of Common Stock (or other
securities or property) with respect to which Awards may be granted or awarded
(including, but not limited to, adjustments of the limitations in Article IV);

        (b)       The number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Awards; and

        (c)       The grant or exercise price with respect to any Award;
provided that no such adjustment shall be effected if it results in a repricing
of a Stock Option or Stock Appreciation Right.

        17.2     Extraordinary Events. Subject to Sections 17.2(f) and 17.4, in
the event of any transaction or event described in Section 17.1 or any unusual
or nonrecurring transactions or events affecting the Company, any affiliate of
the Company, or the financial statements of the Company or any affiliate, or of
changes in applicable laws, regulations or accounting principles, the Committee,
in its sole and absolute discretion, and on such terms and conditions as it
deems appropriate, either by the terms of the Award or by action taken prior to
the occurrence of such transaction or event and either automatically or upon the
Participant's request, is hereby authorized to take any one or more of the
following actions whenever the Committee determines that such action is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Award under the Plan, to facilitate such transactions or events or to
give effect to such changes in laws, regulations or principles:

        (a)       To provide for the cancellation of the Award in exchange for
an amount of cash equal to the amount that could have been attained upon the
exercise of such Award or realization of the Participant's rights had such Award
been currently exercisable or payable or fully vested (including an amount equal
to zero for Awards with respect to which no cash could have been so attained or
realized);

        (b)       To provide that the Award cannot vest, be exercised or become
payable after such event;

        (c)       To provide that such Award shall be vested, exercisable and
nonforfeitable as to all shares covered thereby and that all restrictions with
respect thereto shall lapse, notwithstanding anything to the contrary in the
Plan or an Award Agreement;

        (d)       To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and

        (e)       To make adjustments in the number and type of shares of Common
Stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Restricted Stock Units
and/or in the terms and conditions of (including the grant or exercise price),
and the criteria included in, outstanding options, rights and awards and
options, rights and awards which may be granted in the future; provided that no
such adjustment shall be effected if it results in a repricing of a Stock Option
or Stock Appreciation Right.

        (f)        Notwithstanding any other provision of the Plan, in the event
of a Change in Control, each outstanding Award shall, immediately prior to the
effective date of such transaction, automatically become (i) fully exercisable
for all of the shares of Common Stock at the time subject to such Award,
(ii) fully vested and nonforfeitable, (iii) no longer subject to any
restrictions and (iv) fully payable, each as applicable to a given Award.

p.20

--------------------------------------------------------------------------------


        17.3     162(m); Rule 16(b)-3. With respect to Awards which are granted
to Section 162(m) Participants and are intended to qualify as performance-based
compensation under Section 162(m)(4)(C), other than in the event of a Change in
Control, no adjustment or action described in this Article XVII or in any other
provision of the Plan shall be authorized to the extent that such adjustment or
action would cause such Award to fail to so qualify under Section 162(m)(4)(C),
or any successor provisions thereto. No adjustment or action described in this
Article XVII or in any other provision of the Plan shall be authorized to the
extent that such adjustment or action would cause the Plan to violate
Section 422(b)(1) of the Internal Revenue Code. Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Committee determines that the
Award is not to comply with such exemptive conditions.

        17.4     No Limitation on Company or Shareholders. The existence of the
Plan, the Award Agreement and the Awards granted hereunder shall not affect or
restrict in any way the right or power of the Company or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company's capital structure or its business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


ARTICLE XVIII
GENERAL RESTRICTIONS


        18.1     Investment Representations. The Company may require any person
to whom an Award is granted, as a condition of exercising or receiving such
Award, to give written assurances in substance and form satisfactory to the
Company and its counsel to the effect that such person is acquiring the Common
Stock subject to the Award for his or her own account for investment and not
with any present intention of selling or otherwise distributing the same, and to
such other effects as the Company deems necessary or appropriate in order to
comply with federal and applicable state securities laws.

        18.2     Compliance with Securities Laws. Each Award shall be subject to
the requirement that, if at any time counsel to the Company shall determine that
the listing, registration or qualification of the shares subject to such Award
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental or regulatory body, is necessary as a condition
of, or in connection with, the issuance or purchase of shares thereunder, such
Award may not be delivered, accepted or exercised in whole or in part unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained on conditions acceptable to the Committee. Nothing herein
shall be deemed to require the Company to apply for or to obtain such listing,
registration or qualification.

        18.3     Changes in Accounting Rules. Notwithstanding any other
provision of the Plan to the contrary, if, during the term of the Plan, any
changes in the financial or tax accounting rules applicable to any Awards shall
occur that, in the sole judgment of the Committee, may have a material adverse
effect on the reported earnings, assets or liabilities of the Company, the
Committee shall have the right and power to modify as necessary, or cancel, any
then outstanding Award.

p.21

--------------------------------------------------------------------------------


ARTICLE XIX
PLAN AMENDMENT, MODIFICATION AND TERMINATION


        19.1     Amendment or Termination. The Board, upon recommendation of the
Committee or at its own initiative, at any time may terminate the Plan. The
Committee, at any time and from time to time and in any respect, may amend or
modify the Plan. No such amendment shall be effective unless, the Company shall
obtain stockholder approval of any amendment to the extent necessary to comply
with the requirements relating to the Plan under U.S. state corporate laws, U.S.
federal and state securities laws, the Internal Revenue Code, any stock exchange
or quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.

        19.2     Effect of Amendment.

        (a)       With regard to any Award that has been granted to a
Participant, the terms and conditions of the Plan in effect on the date of such
grant was made shall govern, notwithstanding subsequent amendments, unless
otherwise agreed upon by the Participant; provided, however, that this sentence
shall not impair the right of the Committee to take whatever action it deems
appropriate under Section 18.3, Article XV or Article XVII.

        (b)       Except as set forth in Section 19.2 (a) hereof, the
termination or any modification or amendment of the Plan shall not, without the
consent of a Participant, affect his or her rights under an Award previously
granted to him or her without the Participant's consent. With the consent of the
Participant affected, the Committee may amend outstanding Award Agreements in a
manner not inconsistent with the Plan.

        19.3     Preservation of Incentive Stock Options. The Board or the
Committee shall have the right to amend or modify the terms and provisions of
the Plan and of any outstanding Incentive Stock Options granted under the Plan
to the extent necessary to qualify any or all such Stock Options for such
favorable treatment as may be afforded Incentive Stock Options under Section 422
of the Internal Revenue Code.


ARTICLE XX
REQUIREMENTS OF LAW


        20.1     Requirements of Law. The issuance of stock and the payment of
cash pursuant to the Plan shall be subject to all applicable laws, rules and
regulations.

        20.2     Governing Law. The Plan and all Award Agreements hereunder
shall be construed in accordance with and governed by the laws of the State of
Colorado.


ARTICLE XXI
EFFECTIVE DATE OF THE PLAN


        21.1     Effective Date. The Plan became effective as of the date it is
approved by the Stockholders of the Company.

        21.2     Duration of the Plan. The Plan shall terminate at midnight on
the date that is the day before the tenth anniversary of the Effective Date, and
may be terminated prior thereto by Board action; and no Award shall be granted
after such termination. Awards outstanding at the time of the Plan termination
may continue to be exercised, or become free of restrictions or payable, in
accordance with their terms.

p.22